Mr. Presiding Justice Stone delivered the opinion of the court. A motion has been made to dismiss this appeal. The notice of appeal was filed in the trial court on November 2, 1937. The record on appeal was filed in this court on January 26,1938. Rule 36 of subpar. 2 of the Supreme Court of Illinois, as amended October 22, 1937, provides as follows: “Whether the praecipes do or do not specify any proceedings at the trial, the record on appeal shall be transmitted to the reviewing court not more than sixty days after notice of appeal has been filed.” This rule has the binding force and effect of law and is to be observed by all inferior tribunals. People v. Callopy, 358 Ill. 11; Hallberg v. Goldblatt Bros., Inc., 363 Ill. 25. Appellant has made no defense to this motion, nor even argued it. In Gassens v. Paynter, 290 Ill. App. 288, we held that unless the record is filed in this court in compliance with rule 36, we have no choice but to dismiss the appeal. We must adhere to that decision. The appeal is dismissed. Appeal dismissed.